384 F.2d 998
Malcolm L. PINES, Appellant,v.Samuel ZEMURRAY et al., Appellees.
No. 23194.
United States Court of Appeals Fifth Circuit.
November 2, 1967.

Appeal from the United States District Court for the Eastern District of Louisiana; Herbert W. Christenberry, Judge.
Jacob Rassner, New York City, for appellant.
Harry McCall, Jr., Solomon S. Goldman, Chaffe, McCall, Phillips, Burke, Toler & Hopkins, New Orleans, La., for appellees.
Before JONES and GODBOLD, Circuit Judges, and SCOTT, District Judge.
PER CURIAM:


1
After testimony in this cause had been taken before the district court on behalf of the plaintiff, who is the appellant here, a judgment was directed for the defendant. Federal jurisdiction was based on diversity of citizenship and the right of recovery was controlled by the law of Louisiana. The district court, having considered the facts disclosed by the evidence and the law of the State of Louisiana, concluded that the appellant had failed to carry the burden of proof and failed to establish his case. It is the opinion of this Court that no other conclusion could properly have been made. Therefore, the judgment of the district court is


2
Affirmed.